907 F.2d 39
UNITED STATES of America, Plaintiff-Appellee,v.Frasiel L. HUGHEY, Defendant-Appellant.
No. 87-5596.
United States Court of Appeals,Fifth Circuit.
July 12, 1990.

Lucien B. Campbell, Federal Public Defender, San Antonio, Tex., for defendant-appellant.
Michael R. Hardy, LeRoy Morgan Jahn and Daniel Maeso, Asst. U.S. Attys., San Antonio, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Western District of Texas;  H.F. Garcia, Judge.
Before REAVLEY, WILLIAMS and JONES, Circuit Judges.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:


1
In United States v. Hughey, 877 F.2d 1256 (5th Cir.1989), we held that under a sentence of plea of guilty on one count of credit card fraud, the sentence could include an order of restitution to other victims of appellant's fraudulent activities in addition to restitution to the victim of the offense in which the plea of guilty was entered.


2
The United States Supreme Court has reversed our decision holding that under the Victim and Witness Protection Act of 1982, 18 U.S.C. Sec. 3579(a)(1), the sentence of conviction upon such a plea can provide only for restitution to the victim of the specific offense in which the guilty plea was entered.  --- U.S. ----, 110 S.Ct. 1979, 109 L.Ed.2d 408.    The Supreme Court remanded to this Court for further proceedings in accordance with its opinion.


3
Pursuant to the decision of the Supreme Court, we remand the case to the district court for a revision of Hughey's sentence to include restitution only to the victim of the particular offense to which Hughey pleaded guilty.


4
REMANDED.